Citation Nr: 0315772	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Entitlement to an earlier effective date earlier for an 
increased rating for residuals of frozen feet and hands.




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from September 1949 to 
April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a September 1997 RO decision that 
increased the rating for residuals of frozen feet and hands, 
from 10 percent to 30 percent, effective January 9, 1997.  
The case also comes to the Board from an October 1998 RO 
decision which further increased the rating for residuals of 
frozen feet and hands, assigning separate ratings of 20 
percent for the right foot, 20 percent for the left foot, 20 
percent for the right hand, and 20 percent for the left hand; 
such ratings were made effective from January 12, 1998.  The 
veteran appeals for an earlier effective date for an 
increased rating for residuals of frozen feet and hands.


FINDINGS OF FACT

1.  The veteran filed a claim for an increase in the 10 
percent rating for residuals of frozen feet and hands on 
January 9, 1997, and it is not factually ascertainable that 
the disability increased in severity within the year 
preceding that claim.  The RO increased the rating for 
residuals of frozen feet and hands to 30 percent, effective 
on January 9, 1997, when the claim was filed.  

2.  Based on additional evidence, and a change in the rating 
criteria for residuals of cold injury which became effective 
on January 12, 1998, the RO further increased the rating for 
residuals of frozen feet and hands, assigning separate 
ratings of 20 percent for the right foot, 20 percent for the 
left foot, 20 percent for the right hand, and 20 percent for 
the left hand; such ratings were assigned effective from the 
January 12, 1998 change in rating criteria.

3.  The veteran has not shown undebatable error (clear and 
unmistakable error (CUE)) in prior unappealed RO decisions 
which evaluated his residuals of frozen feet and hands .


CONCLUSIONS OF LAW

The criteria for an effective date earlier than January 9, 
1997, for an increased 30 percent rating for residuals of 
frozen feet and hands, and the criteria for an effective date 
earlier than January 12, 1998, for increased and separate 
ratings for residuals of a frozen right foot (rated 20 
percent), a frozen left foot (rated 20 percent), a frozen 
right hand (rated 20 percent), and a frozen left hand (rated 
20 percent), have not been met.  38 U.S.C.A. §§ 5109A, 5110 
(West 2002); 38 C.F.R. §§ 3.105, 3.400 (2002), 4.104, 
Diagnostic Code 7122 (1997-2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Besides service-connected residuals of frozen feet and hands, 
service connection is currently in effect for numerous other 
disabilities, including residuals of a gunshot wound of the 
left thigh and total left knee replacement, residuals of a 
gunshot wound to the right leg, a right ankle disability, 
right quadriceps atrophy with right hip pain, residuals of a 
back injury, right foot valgus deformity, and right leg 
length discrepancy.  The combined compensation rating for all 
service-connected disabilities is 100 percent.  The present 
appeal only involves the effective date for recent increased 
ratings for residuals of frozen hands and feet.

The veteran served on active duty in the Army from September 
1949 to April 1952.  In service in Korea in December 1950, he 
suffered frostbite for which he received treatment.

In September 1952, the RO granted service connection for 
residuals of frozen feet and for some other disabilities, and 
a temporary total prestabilization/convalescent rating of 50 
percent was assigned for all service-connected disabilities, 
effective May 1, 1952, the date after separation from 
service.  

On VA examination in November 1952, wrist pulses were easily 
palpable; fingers were somewhat cool but there was no 
abnormality of sensation, crepitus, or scars.  The dorsalis 
pedis pulses in the feet were palpable but weak on both 
sides; there was slight redness to the toes but circulation 
was otherwise good.  The diagnosis was residuals of frostbite 
of the hands and feet.  

In a January 1953 rating decision, the RO assigned a 10 
percent rating for residuals of frozen feet and hands, 
effective September 19, 1952.  Ratings were also assigned for 
other service-connected conditions.

On January 9, 1997, the veteran filed a claim for an 
increased rating for service-connected conditions (including 
residuals of frozen feet and hands).  

A VA examination was performed in March 1997.  The toes were 
flexed and the right foot was cool to touch.  There were 
calluses on the anterior edges of all the toes.  The feet 
were very tender to touch.  When he walked, he walked on the 
balls of his feet and his right foot was at a 45 degree 
angle.  The feet were mottled looking and bluish discolored, 
especially on the right.  He reported pain.  He complained of 
wintertime hand pain and stiffness.  He also reported 
decreased grip when having pain.  His fingers were cool to 
touch, and he had very sensitive tips on the fingers of both 
hands and in the distal phalanges.  He could feel a vibratory 
sensation, but it was noted that his fingertips were very 
sensitive.  He had normal flexion of the hands and fingers, 
and he could straighten it without any problem.  He could 
approximate all his fingers on both hands, and he could make 
a tight fist.  He could grab objects without any difficulty.  
Diagnoses included lower leg muscle injury of the right leg, 
status post left knee surgery; degenerative arthritis of the 
spine; pain due to arthritic changes in the knees, legs, and 
spine; right foot valgus deformity; and right ankle 
ankylosis.     

A September 1997 RO decision increased the rating for 
residuals of frozen feet and hands, from 10 percent to 30 
percent, effective January 9, 1997.

In June 1998, the veteran underwent a VA cold injury protocol 
examination.  His hands were blanched white, the radial 
pulses were 2+ and equal.  There were no ulcers or abnormal 
nail growth.  Sensation was intact to pinprick bilaterally, 
and strength was 5/5 bilaterally.  His right foot had a 
clawfoot deformity.  The feet were also pale.  Dorsalis pedis 
pulses were 2+, and sensation was intact to pinprick.

An October 1998 RO decision further increased the rating for 
residuals of frozen feet and hands, assigning separate 
ratings of 20 percent for the right foot, 20 percent for the 
left foot, 20 percent for the right hand, and 20 percent for 
the left hand; such ratings were assigned effective from 
January 12, 1998 (the date on which rating criteria were 
changed).  

The veteran appealed for an earlier effective date for an 
increased rating for residuals of frozen feet and hands.  He 
submitted a number of medical records which pertain to other 
disabilities, and he also submitted lay statements and 
articles on his war experiences in general.  It appears he 
generally believes the increased rating for residuals of 
frozen feet and hands should be effective from service.

II.  Analysis

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claim for an earlier effective date for 
an increased rating for residuals of frozen feet and hands.  
All records pertinent to this issue are already on file.  The 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5003A; 38 C.F.R. § 3.159. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

For many years, the veteran's residuals of frozen feet and 
hands were rated 10 percent.  On January 9, 1997, he filed a 
claim for an increased rating for this condition.  The RO 
subsequently increased the rating for residuals of frozen 
hands and feet to 30 percent, effective January 9, 1997, 
based on the date of receipt of a claim for an increased 
rating.  It is neither claimed nor shown that the condition 
increased in severity during the year preceding the January 
9, 1997 claim (the veteran alleges the disability increased 
many years earlier), and thus under the cited legal authority 
the increased rating may not be made effective prior to the 
January 9, 1997 claim.  

Based on additional evidence, and a change in the rating 
criteria for residuals of cold injury which became effective 
on January 12, 1998, the RO further increased the rating for 
residuals of frozen feet and hands, assigning separate 
ratings of 20 percent for the right foot, 20 percent for the 
left foot, 20 percent for the right hand, and 20 percent for 
the left hand; such ratings were assigned effective from the 
January 12, 1998 change in rating criteria.  The new 
regulation for rating cold injuries, besides changing the 
descriptions of the levels of disability, provided that 
separate ratings could be assigned for each body part 
affected by cold injury residuals.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997-2002).  Such new rating criteria 
may not be applied for any period of time before they became 
effective on January 12, 1998.  See VAOPGCPREC 3-2000.  It 
follows that there is no basis for an earlier effective date 
for this additional increased rating for residuals of frozen 
feet and hands.

The veteran has also intimated that there was clear and 
unmistakable error (CUE) in earlier unappealed RO rating 
decisions which evaluated his residuals of frozen feet and 
hands.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  CUE is 
a very specific and rare kind of error; it is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator (a simple disagreement as to how 
the facts were weighed or evaluated will not suffice) or the 
law in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and the determination of CUE must be based on 
the record and law that existed at the time of the prior 
adjudication.  See, e.g., Pierce v. Principi, 240 F.3rd 1348 
(Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 1 (1999), 15 
Vet.App. 302 (2001); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  Aside from a broad-brush allegation of CUE, 
the veteran has not articulated how prior unappealed RO 
decisions improperly found facts or improperly applied the 
legal rating criteria when evaluating his condition.  There 
is no basis in the record to find undebatable error in prior 
unappealed RO rating decisions, and thus CUE cannot be found.

Given the circumstances of this case, and the nature of the 
issue of an earlier effective date, the result turns on the 
law, and not the evidence.  As a matter of law, there is no 
basis for an earlier effective date for an increased rating 
for residuals of frozen feet and hands, and the claim must be 
denied.  Sabonis v Brown, 6 Vet.App. 426 (1994).







ORDER

An earlier effective date for an increased rating for 
residuals of frozen feet and hands is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

